Citation Nr: 1437386	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  12-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota. 
 
In his substantive appeal, the Veteran requested a Board hearing at the VA central office in Washington, DC.  A hearing was scheduled for April 15, 2013, but the Veteran failed to appear.  Notice of the hearing was sent to the Veteran's current address of record.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

The Veteran's service from August 4, 1975 to April 15, 1976, was not inclusive of any period of war.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Under the law, pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct .  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

The record before the Board indicates, and the Veteran has not disputed, that he served on active duty from August 4, 1975 to April 15, 1976, a period that falls entirely between the Vietnam era and the Persian Gulf War.  38 U.S.C.A. § 3.2.  No other periods of service have been identified.

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because he did not serve during at any time during a period of war, the Veteran does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.


ORDER

Basic eligibility for entitlement to VA nonservice-connected disability pension benefits not having been established, the appeal is denied.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


